                UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF FLORIDA
                       TAMPA DIVISION

IN RE:
FUNDAMENTAL LONG TERM CARE,

          Debtor.
______________________________/

ESTATE OF ARLENE TOWNSEND,
ESTATE OF ELVIRA NUNZIATA,
ESTATE OF JAMES HENRY JONES,
ESTATE OF JOSEPH WEBB,
ESTATE OF OPAL LEE SASSER,
and ESTATE OF JUANITA JACKSON,

          Appellants,
                                Case No.     8:19-cv-1564-T-33
v.                              Bankr. No.   8:11-bk-22258-MGW

SHUMAKER, LOOP & KENDRICK, LLP,
and STEVEN M. BERMAN, ESQ.,

          Appellees.
______________________________/

                              ORDER

     In the context of a Chapter 7 bankruptcy proceeding,

Appellants — the Estates of Arlene Townsend, Elvira Nunziata,

James Henry Jones, Joseph Webb, Opal Lee Sasser, and Juanita

Jackson — seek leave to file an interlocutory appeal of the

Bankruptcy Court’s order denying the motion to recuse the

assigned bankruptcy judge. (Doc. # 2). Appellees Shumaker,

Loop & Kendrick, LLP, and Steven M. Berman, Esq., responded

in opposition on July 19, 2019. (Doc. # 9). Likewise, the



                                1
Trustee, Beth Ann Scharrer, responded as an interested party

on July 19, 2019. (Doc. # 8). For the reasons that follow,

the Motion for Leave to File Interlocutory Appeal (Doc. # 2)

is denied.

I.     Background

       The underlying Chapter 7 bankruptcy proceeding has been

ongoing for several years. And a recitation of its history is

not necessary here. Suffice it to say that Appellants moved

for the recusal of the bankruptcy judge, Judge Michael G.

Williamson, on January 17, 2019, arguing that recusal was

necessary based on the alleged conflicts of one of Judge

Williamson’s law clerks, Edward Comey. (Doc. # 2 at 21-22,

28).    Specifically,   Appellants   argued   that   Comey   was

conflicted because he previously worked for Shumaker, Loop &

Kendrick — which served as the Trustee’s special litigation

counsel from 2012 to 2015 — and his wife is currently a

partner at that firm. (Id. at 2-3, 22). Because Comey had not

been screened from the case earlier, Appellants argued that

late screening of Comey was insufficient to cure the alleged

bias. (Id.). They insisted that recusal of Judge Williamson

from the case was required. (Id.).

       Judge Williamson granted Appellants’ motion to recuse in

part and denied it in part. (Doc. # 2 at 21-40). He declined


                               2
to recuse himself, but screened Comey from the case. (Id. at

39).

        Dissatisfied with this result, Appellants                    filed the

instant Motion for Leave to File Interlocutory Appeal. (Id.

at 1). Appellants also filed a separate petition for writ of

mandamus,      seeking   to    compel      Judge   Williamson        to   recuse

himself from the entire Chapter 7 proceeding. See In Re:

Estate of Juanita Jackson et al., 8:19-cv-01517-MSS-TGW (Doc.

# 1). That petition is still pending before Judge Scriven.

        Now,    Appellees     and    the    Trustee      have    responded    in

opposition to the Motion for Leave to File Interlocutory

Appeal. (Doc. ## 8, 9). The Motion is ripe for review.

II.     Discussion

        “When the bankruptcy order on appeal is not final, it is

within the discretion of this Court whether to entertain the

appeal pursuant to 28 U.S.C. § 158(a)(3).” Figueroa v. Wells

Fargo    Bank    N.A.,   382    B.R.       814,   823    (S.D.    Fla.    2007).

“Interlocutory       review     is    generally         disfavored    for    its

piecemeal      effect    on   cases.”       Id.   Still,    this     Court   has

“discretion to grant interlocutory review of bankruptcy court

orders if the subject issue: ‘(1) involves a controlling

question of law, (2) as to which there is a substantial ground

for difference of opinion, and (3) is such that an immediate


                                       3
appeal       would    advance    the    ultimate        termination    of   the

litigation.’” Id. (citation omitted); see also In re Celotex

Corp., 187 B.R. 746, 749 (M.D. Fla. 1995)(“In determining

when   to     exercise    this    discretionary         authority     [to   hear

interlocutory appeals of bankruptcy orders], a district court

will look to the standards which govern interlocutory appeals

from the district court to the court of appeals pursuant to

28 U.S.C. § 1292(b).”). “Leave must be denied if the party

seeking leave to appeal fails to establish any one of the

three elements.” Figueroa, 382 B.R. at 823.

       The    Court    will   address       each   of   the   three   elements

separately.

       A.     Controlling Question of Law

       “An issue is characterized as a controlling question of

law if it deals with a question of ‘pure’ law, or matters

that can be decided quickly and cleanly without having to

study the record.” Id. at 824 (citing McFarlin v. Conseco

Servs., LLC, 381 F.3d 1251, 1258, 1260–62 (11th Cir. 2004)).

“The ‘antithesis of a proper [Section] 1292(b) appeal is one

that turns on whether there is a genuine issue of fact or

whether the district court properly applied settled law to

the facts or evidence.’” In re Pac. Forest Prod. Corp., 335

B.R. 910, 920 (S.D. Fla. 2005)(citation omitted).


                                        4
     Here,   Appellants   list       eight   supposed   “controlling

questions of law” raised by this appeal. (Doc. # 2 at 13-14).

Appellants argue this case satisfies the controlling question

of law prong because their listed “controlling questions of

law” “are legal in nature” and “the underlying material facts

are uncontested” such that the issues presented on appeal

“can be sorted out quickly and through reliance on pleadings,

court orders, and hearing transcripts.” (Id. at 15).

     But “[t]he issue of whether the bankruptcy judge should

have recused himself does not involve a controlling question

of law as to which there is substantial ground for difference

of opinion.” McCallan v. Hamm, 502 B.R. 245, 249 (M.D. Ala.

2013). “As was the case in McCallan, the parties in this case

do not disagree as to the standard applicable to a bankruptcy

judge’s recusal determination.” In re Gonzalez, No. 8:12-bk-

19213-KRM, 2016 WL 1253274, at *5 (M.D. Fla. Mar. 30, 2016).

“Rather, the parties disagree about the bankruptcy judge’s

application of the particular case-specific facts to the

governing recusal standard, leading to his determination that

recusal was not warranted.” Id.

     Thus, this is a dispute about the application of the law

to a particular set of facts — which would require the Court

“to delve beyond the surface of the record in order to


                                 5
determine the facts”        —     and is not a “pure, controlling

question of law.” McFarlin, 381 F.3d at 1258; see also In re

Gonzalez,    2016   WL     1253274,       at   *5   (declining      to   hear

interlocutory appeal of a recusal order “because Appellant’s

pleadings underscore[d] the fact-specific nature of these

proceedings” and the appeal would have “require[d] this Court

‘to delve beyond the surface of the record in order to

determine the facts’”). Indeed, Appellants’ Motion states

that the Court should rely on “pleadings, court orders, and

hearing     transcripts”     to     resolve     this      appeal,    thereby

implicitly acknowledging that this Court would have to delve

into the record to review the recusal order. (Doc. # 2 at

15). And, while Appellants contend the facts are uncontested,

Appellees insist “the background facts of this matter are

absolutely contested.” (Doc. # 9 at 4 n.7).

     Therefore, the first element of the Section 1292(b)

standard     for    determining           whether    to     entertain     an

interlocutory appeal is not met.

     B.     Substantial Ground for Difference of Opinion

     “To satisfy this element of the analysis, a movant must

normally demonstrate that at least two courts interpret the

relevant legal principle differently.” In re Pac. Forest

Prod. Corp., 335 B.R. at 922. “It is simply not enough for


                                      6
interlocutory review that the order for which appeal is sought

presents a difficult ruling; nor is it sufficient that the

movant can demonstrate a lack of authority on the issue.” Id.

“And where there is controlling authority in the jurisdiction

where the order was rendered, there cannot be a substantial

difference of opinion.” Id.

        Appellants argue that “the Bankruptcy Court’s ruling in

a manner contrary to the rulings of [] various courts, both

within and without this jurisdiction, which have considered

the issue, is sufficient to support certification of an

interlocutory appeal.” (Doc. # 2 at 18).

        But Appellants fail to cite case law suggesting that at

least    two      courts   interpret   the    relevant     legal   principle

differently. Thus, Appellants have not convinced the Court

that a substantial ground for difference of opinion exists.

        C.       Advance Ultimate Termination of Litigation

        Finally,      “[i]nterlocutory       appeal   is   appropriate    if

determination        of    the   appellate    issue   will    advance    the

ultimate termination of the litigation.” In re Pac. Forest

Prod. Corp., 335 B.R. at 924. This requirement “means that

resolution of a controlling legal question would serve to

avoid        a   trial    or   otherwise   substantially      shorten    the

litigation.” McFarlin, 381 F.3d at 1259. “Relevant to that


                                       7
analysis is whether a decision on the merits will clarify the

issue for other bankruptcy litigants, and otherwise ‘preclude

the need for further appeals of this type which delay the

bankruptcy proceedings.’” In re Pac. Forest Prod. Corp., 335

B.R. at 924 (citation omitted).

     “A court considering interlocutory review must also

evaluate the stage of litigation and weigh the disruptive

effect   of   an   immediate   appeal   on   the   Bankruptcy   Court

proceedings against the probability that resources will be

wasted in allowing those proceedings to go forward.” Id.

     Appellants argue an interlocutory appeal will advance

the ultimate termination of the case. They reason:

     If permission to appeal the Recusal Order is not
     granted, the Bankruptcy Court will proceed to
     preside over the litigation of the Contested Matter
     and then, eventually, would rule on the merits of
     the Contested Matter. Once the Court does so, the
     Estates will then appeal the Recusal Order. Should
     the Estates win that appeal, the Bankruptcy Court
     would be required to recuse itself nunc pro tunc.
     The Bankruptcy Court’s orders related to the
     litigation of the Contested Matter would then
     likely be reversed, meaning the Contested Matter
     would have to be re-litigated.

(Doc. # 2 at 19).

     The Court disagrees. It is pure speculation whether the

recusal order would be reversed at the end of the case.

Furthermore, as Appellees point out, Appellants’ argument as



                                  8
to this element is flawed because if “all a party had to show

was    that   an   appeal    would   prevent   a     retrial,   then    all

interlocutory appeals would be granted, inconsistent with

public policy of doing so only sparingly.” (Doc. # 9 at 10-

11).     Furthermore,       Appellants      cannot     show     that     an

interlocutory appeal of the recusal order will avoid a trial

or     otherwise   shorten    the    proceedings      below.    Thus,    an

interlocutory      appeal    would    not   materially     advance      the

ultimate termination of the underlying adversary proceeding.

III. Conclusion

       In short, Appellants have not shown that interlocutory

review of the bankruptcy court’s order on the motion to recuse

is appropriate. See In re Gonzalez, No. 8:12-bk-19213-KRM,

2016 WL 1253274, at *6 (M.D. Fla. Mar. 30, 2016)(“Here,

CadleRock has not demonstrated that it is appropriate for the

Court to consider the denial of the Motion to Recuse on an

interlocutory basis, and the Court accordingly declines to

exercise jurisdiction over the appeal.”). None of the three

elements of the Section 1292(b) standard have been met.

Therefore, the Court declines to review on an interlocutory

basis the order denying in part the motion to recuse.

       Accordingly, it is now

       ORDERED, ADJUDGED, and DECREED:


                                     9
(1)   Appellants’   Motion   for    Leave   to   File   Interlocutory

      Appeal (Doc. # 2) is DENIED.

(2)   The Clerk is directed to transmit a copy of this Order

      to the Clerk of the Bankruptcy Court and, thereafter,

      close this case.

      DONE and ORDERED in Chambers in Tampa, Florida, this

30th day of July, 2019.




                                   10
